Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claims are taken as a whole, the claimed method of controlling a light therapy device, as recited in steps A through E.  The examiner considers Yaraslavsky (as detailed in the Non-Final Rejection mailed 4/9/2021) to be closest prior art.  However, Yaraslavsky fails to teach the amended limitations, as argued by applicant in their response submitted 7/9/2021.  These amendments and related arguments are considered persuasive in overcoming the Yaraslavsky reference.  Therefore, whether taken alone or in combination, the prior art fails to reasonably teach or render obvious the claimed method steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792